November 9, 1904. The opinion of the Court was delivered by
The controversy here presented relates to two tracts of land in Williamsburg County, *Page 71 
in this State, aggregating 175 acres. The plaintiff contends that while the defendant held a mortgage on the said tracts of land for a small balance, the defendant induced him to sign a deed, conveying the said lands to the defendant in fee simple, and did not satisfy the mortgage. The defendant admits that no money passed from him to the plaintiff and that the mortgage was not satisfied. The defendant is a business man, the plaintiff is an uneducated man, without the power to read or write.
By consent of all the parties, the issues of law and fact were referred to C.W. Stoll, Esq. He took all the testimony and made his report. He, in an able and clear report, found all the issues in favor of the plaintiff. To this report the defendant duly excepted. Judge Watts heard the whole case, and in a clear decree confirmed the report and adjudged that the deed of 1900 was but a mortgage, and referred it back to the referee to take testimony as to the accounts between the plaintiff on the one part and the defendant on the other part. From this decree the defendant has appealed. The grounds of appeal will be reported.
We have examined each one of these eleven grounds, relating as they do to questions of fact. We have studied the testimony. This examination convincing us that the referee and the Circuit Judge are correct in their findings of fact. Let the decree of the Circuit Judge be reported.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed, and the action be referred to C.W. Stoll, Esq., as special referee, to take such additional testimony as may be offered, and ascertain and report to the Circuit Court without delay the amount due by the plaintiff, as secured by said deed of 18th day of January, 1900.
MR. JUSTICE GARY concurs except as to order of reference. *Page 72